DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Joint Inventors
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,497,049.
Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims achieve a similar outcome using the same computing components implementing similar methods.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without adding significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to either a practical application of the abstract idea or significantly more than the abstract idea itself. Groupings of abstract ideas include: Mathematical Concepts, Mental Processes and Certain Methods of Organizing Human Activity. 
Certain Methods of Organizing Human Activity include: 
Fundamental economic principles or practices, 
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and 
Managing personal behavior or relationships or interaction between people (including social activities, teaching and following rules or instructions).
Mathematical Concepts
Mathematical relationships
Mathematical formulas
Mathematical calculations
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgement, opinion)
Step 1
In the instant case, claim 8 is directed to a process. Claim 8 is representative of claims 1-7 and 9-20 regarding analysis under 35 USC 101.
Step 2A Revised (First Prong)
Determine whether Claim 8 is directed to a judicial exception. Elements of an abstract idea are underlined:
8.    A method for evaluating product orders in a multi-channel, network-based system, the method comprising:
receiving, by a computerized order management system, a current inventory quantity of a product from a computerized inventory management system; 
storing, by the computerized order management system, the current inventory quantity as a last known inventory of the product in a store of last known inventory data;
receiving, by the computerized order management system, an order for an order quantity of the product from a user computing device, the order received over a network; 
retrieving, by the computerized order management system, a threshold inventory quantity of the product from a store of threshold inventory data; 
retrieving, by the computerized order management system, the last known inventory quantity of the product from the last known inventory data;
comparing, by the computerized order management system, the threshold inventory quantity of the product with the difference between the last known inventory quantity and the order quantity;
performing, by the computerized order management system, an asynchronous reservation of the quantity of the product when the threshold inventory quantity is less than the difference between the last known inventory quantity and the order quantity, wherein an asynchronous reservation comprises the order processing system confirming the order to the user without waiting for the inventory management system to confirm the order; and
performing, by the computerized order management system, a synchronous reservation of the quantity of the product when the threshold inventory quantity is greater than the difference between the last known inventory quantity and the order quantity, wherein a synchronous reservation comprises the order processing system confirming the order to the user only after the inventory management system confirms the order.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes while following a procedure that organizes human activity. 
Step 2A (Second Prong)
Integration into a practical application:
a) requires an additional element or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manger that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception; and 
b) uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
Limitations that are indicative of integration into a practical application comprise:
Improvements to the functioning of a computer, or to any other technology or technical field, see MPEP 2106.05(a) formerly considered under Step 2B.
No evidence of an improvement to the functioning of a computer, or to any other technology or technical field.
Applying the judicial exception with, or by use of, a particular machine, see MPEP 2106.05(b); formerly considered under Step 2B.
No evidence exists in the instant specification or claims of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing, see MPEP 2106.05(c) formerly considered under step 2B.
No evidence exists of a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP2106.05(e), formerly considered under step 2B, and Vanda Memo.
The claim does not go beyond generally linking the use of the judicial exception to a particular technological environment, e.g. processor. 
Limitations that are not indicative of integrations into a practical application comprise:
Adding the words “apply it” (or an equivalent) with the judicial exceptions, or mere instructions to implement an abstract ideal on a computer, or merely uses a computer as tool to perform an abstract idea, see MPEP 2106.05(f), formerly considered under step 2B.
Adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g), formerly considered under step 2B.
Generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h) formerly considered under step 2B.
The claims and instant specification generally link the use of the judicial exception to a particular technological environment or field of use, e.g. database
Computing elements are in italics:
8.    A method for evaluating product orders in a multi-channel, network-based system, the method comprising:
receiving, by a computerized order management system, a current inventory quantity of a product from a computerized inventory management system; 
storing, by the computerized order management system, the current inventory quantity as a last known inventory of the product in a store of last known inventory data;
receiving, by the computerized order management system, an order for an order quantity of the product from a user computing device, the order received over a network; 
retrieving, by the computerized order management system, a threshold inventory quantity of the product from a store of threshold inventory data; 
retrieving, by the computerized order management system, the last known inventory quantity of the product from the last known inventory data;
comparing, by the computerized order management system, the threshold inventory quantity of the product with the difference between the last known inventory quantity and the order quantity;
performing, by the computerized order management system, an asynchronous reservation of the quantity of the product when the threshold inventory quantity is less than the difference between the last known inventory quantity and the order quantity, wherein an asynchronous reservation comprises the order processing system confirming the order to the user without waiting for the inventory management system to confirm the order; and
performing, by the computerized order management system, a synchronous reservation of the quantity of the product when the threshold inventory quantity is greater than the difference between the last known inventory quantity and the order quantity, wherein a synchronous reservation comprises the order processing system confirming the order to the user only after the inventory management system confirms the order.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes and conventional use of computing system (per the instant specification) to follow a procedure for organizing human activity. 
Step 2B (Revised)
In Step 2B, evaluate whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. When taken in combination together, does subject matter offer substantially more than the sum of the functions of the steps when each is taken alone?
If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible.
If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible.
Additional elements are bounded by “quotation” marks:
8.    A method for evaluating product orders in a multi-channel, network-based system, the method comprising:
receiving, by a computerized order management system, a current inventory quantity of a product from a computerized inventory management system; 
storing, by the computerized order management system, the current inventory quantity as a last known inventory of the product in a store of last known inventory data;
receiving, by the computerized order management system, an order for an order quantity of the product from a user computing device, the order received over a network; 
retrieving, by the computerized order management system, a threshold inventory quantity of the product from a store of threshold inventory data; 
retrieving, by the computerized order management system, the last known inventory quantity of the product from the last known inventory data;
comparing, by the computerized order management system, the threshold inventory quantity of the product with the difference between the last known inventory quantity and the order quantity;
performing, by the computerized order management system, an asynchronous reservation of the quantity of the product when the threshold inventory quantity is less than the difference between the last known inventory quantity and the order quantity, “wherein an asynchronous reservation comprises the order processing system confirming the order to the user without waiting for the inventory management system to confirm the order”; and
performing, by the computerized order management system, a synchronous reservation of the quantity of the product when the threshold inventory quantity is greater than the difference between the last known inventory quantity and the order quantity, “wherein a synchronous reservation comprises the order processing system confirming the order to the user only after the inventory management system confirms the order.”

The claim, when viewed as a whole, relies on conventional computer processing functions (receiving data, formatting storing data, retrieving data, manipulating data, calculating, searching data) that courts have routinely found insignificant to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. As such, the claims amount to nothing significantly more than an instruction to implement the abstract idea across a generic computer network which is not enough to transform an abstract idea into a patent-eligible invention.
The elements of the instant method steps do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.
Claims 1-20 recite processes that can be executed by a human utilizing mental processes with conventional computing devices while following a procedure dependent upon human activity. This judicial exception is not integrated into a practical application because generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements store and retrieve information in memory and manipulate data which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).
Conclusion
Accordingly, the examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 USC 103 as being unpatentable over Anderson, US 2009/0037283 IDS filed February 25, 2020, in view of Koch, US 2004/0254843 IDS filed February 25, 2020.
In Anderson, see at least:
Regarding claim 8.    
[Anderson: 0007] Some embodiments of the present invention comprise a computer implemented method and system for managing inventory, including purchasing inventory, in one or more facilities, such as, for example, without limitation a retail restaurant business facility.  A scanner device for scanning bar codes can be used to read bar codes associated with inventory items (e.g., food products, beverages, and other supplies) and the quantities associated with each inventory item can be entered into the scanner in connection with the scanned bar codes.  The inventory quantities and associated bar codes can be transmitted to a computer continuously, or via a batch upload process.  The computer is operable to identify the bar codes and associate them with specific item descriptions, and can thus associate the transmitted inventory data.  The computer calculates item orders required for each inventory item, based on a difference between the assessed quantity for the inventory item and a corresponding par value for the inventory item.  The par values can be predetermined and stored in a memory based on historical item consumption for periods of time between orders. 
[Anderson: 0030] As best seen in FIG. 1, some embodiments of the present invention include a system 2 having one or more scanners 28 for scanning inventory items marked with bar codes (or Universal Product Codes).  The scanner 28 can have a display 30, input members 32 (e.g., keys) and a memory 34.  The scanner 28 can be removably connected to a docking station 26, which in turn, can be communicatively connected to a computer 100.  In some embodiments, the scanner 28 does not require a docking station 26 for communication and is operable to communicate directly with the computer 100 through a wired communications port, or wirelessly through a transmitter with a receiver connected to the computer 100.  In such cases, inventory data can also be transmitted in real-time to the computer 100 instead of being stored in a memory of the scanner 28, then loaded to the computer 10through a batch process by connecting the scanner 28 to the docking station 26.
In Anderson, see at least:
receiving, by a computerized order management system, a current inventory quantity of a product from a computerized inventory management system;
[Anderson: 0033] A user working with a restaurant storage space, can use the scanner 28 to scan a bar code positioned on or near an inventory item to associate the bar code with the inventory item (e.g., bar code can be positioned on a shelf, or wall, next to an inventory item, with the bar code also being labeled with a description of the inventory item).  The user can then count or assess a quantity of the inventory item remaining in stock then enter the number of units using the keypad 32 to be stored in the scanner 28 memory 34 (Again, as noted above, in some embodiments of the present invention, the scanner 28 transmits inventory data directly to the computer 100 in real time.  The remainder of this description shall address embodiments in which the scanner 28 is used to batch store the inventory data for transmission in a batch to the computer 100 through a docking station 26).  That is, the number of units entered is stored in association with the bar code which was most recently scanned.  These steps can be repeated until all inventory is counted and stored in the scanner 28 memory 34. 
storing, by the computerized order management system, the current inventory quantity as a last known inventory of the product in a store of last known inventory data; 
[Anderson: 0034] After all inventory has been counted and stored in the scanner memory 34, the scanner 28 can be docked in docking station 26.  The docking station 26 and scanner 28 can be configured to communicate and permit the scanner 28 to download all stored inventory information through the docking station 26 into a memory of the computer 100. Please  note: Last known inventory level is Z.
receiving, by the computerized order management system, an order for an order quantity of the product from a user computing device, the order received over a network; 
Rejection is based in part upon teachings applied to claim 8 by Anderson and further taught and/or suggested by Anderson-Koch. Although Anderson teaches teaches: i) using sales data from an integrated point-of-sale (POS) system to forecast inventory requirements, see [0041], and ii) determining whether to order a particular product if there is a shortfall of a particular product below the respective par value, [0053], Anderson does not expressly mention receiving an order quantity from a single customer. Koch on the other hand would have taught Anderson techniques that that determine whether to order a particular product.
In Koch, see at least:
[Koch: 0019] FIGS. 1 and 2 are schematics illustrating one possible operating environment for an embodiment of this invention.  This embodiment of a Middleware Manager 10 includes computer programs and computer systems that first verify inventory and pricing before completely processing an online, e-commerce order.  Because online connection time often requires a per-minute charge, this invention first determines whether sufficient inventory exists to fulfill an online order.  If inventory levels are insufficient, this invention suspends processing of the online order to reduce connection charges.  This invention then notifies a client application of the insufficient inventory. The client application may then cancel the transaction, or, continue the transaction despite the insufficient inventory.  This invention, then, reduces processing times by suspending unnecessary processing when insufficient inventory conditions exist.
[Koch: 0032] While the embodiment shown in FIG. 5 is applicable to any environment, this embodiment is particularly useful for wireless networks.  This invention limits online connection times and, thus, reduces online connection charges.  Wireless networks, such as those utilizing the I.E.E.E.  802 family of wireless standards, are becoming more common in airports, business service centers, and even shopping malls and restaurants.  
[Koch: 0033] FIG. 6 is a flowchart showing one method for conducting e-commerce transactions between a client computer and a server.  The method processes the transaction between the client and the server via a communications network (Block 54).  The transaction comprises a request for a quantity of a product at a price.  A stock status query is prioritized (Block 56) and executed at a priority level (Block 58).  The stock status query determines whether sufficient inventory of the product is available for shipment.  If the inventory is insufficient (Block 60), then processing of the transaction is suspended (Block 62) and a notification to the client of the insufficient inventory is initiated (Block 64).  The notification may comprise prompting the client/end-user to continue processing the transaction despite the insufficient inventory (Block 66), or, prompting the client/end-user to cancel the transaction (Block 68).  If the inventory is sufficient (Block 60), or if the client/end-user elects to continue processing the transaction despite the insufficient inventory (Block 66), then a price query is prioritized and executed (Block 70).  The price query determines whether a discrepancy exists between the price of the request and a current price for the product. 
[Koch: 0034] If the discrepancy exists (Block 72), then processing of the transaction is suspended (Block 62).  A notification to the client of the insufficient inventory is initiated (Block 64).  The notification may comprise prompting the client/end-user to continue the transaction 22 at the current price (Block 66), or, prompting the client/end-user to cancel the transaction (Block 68).  If no price discrepancy exists (Block 72), or if the client/end-user elects to continue processing the transaction (Block 66), processing of the transaction is resumed (Block 70).  Because processing was resumed, payment is authorized (Block 76), a shipping address is verified (Block 78), and a confirmation of the transaction is communicated (Block 80). 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of receiving an order quantity of a product from a user computing device as taught by Koch would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Koch to the teachings of Anderson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.  Koch’s techniques applied to Anderson’s system and methods creates sales data that would be collected by Anderson’s POS system. 
retrieving, by the computerized order management system, a threshold inventory quantity of the product from a store of threshold inventory data; 
Rejection is based on the teachings and rationale applied to claim 8 and as further taught and suggested by Anderson-Koch. In Anderson-Koch, for example, if each salad requires two tomatoes, and one hundred (100) salads are sold on average during a given day of the week, then two hundred tomatoes on average are sold on that same given day, which equates to a ratio of two tomatoes per salad, and as such, two tomatoes must be prepared (e.g. sliced) for each salad.  If running averages for food items sold for a given day are calculated over a period of time, such as several weeks, then those average numbers can each be multiplied by ratios corresponding to each prepared ingredient item to calculate par values for each prepared ingredient item for a given day.  The par values can also be adjusted by factors to reflect higher par values than what would be calculated by simply multiplying the ratios by the average number of items sold.  For example, if the par value were to be set at 20% higher for safety margin, it could be expressed as follows, Anderson: see at least [0041]: 
Par Value = (Average # of food item sold for a given period) x ratio) x 1.0 (without 20% safety margin).
Par Value (tomatoes) = 100 salads sold/day x 2 tomatoes/salad x 1.0 
Par Value = 200 tomatoes/day
Using values taken from Fig. 5 of the instant drawing:
Par Value for Product A = Threshold (Sales or Product A per unit of Time) x ratio (number or Product A per Sales of Product A)
Par Value for Product A = 5 x 1 = 5 
Par Value = Threshold
Threshold inventory quantity (Y) = Threshold x Number of Time Units,  
Using Anderson’s example:
Threshold inventory quantity (Y) = 200 tomatoes/day x 1 day                         = 200 tomatoes.
retrieving, by the computerized order management system, the last known inventory quantity of the product from the last known inventory data; 
Rejection is based on the teachings and rationale applied to claim 8 and as further taught and suggested by Anderson-Koch.
“Z” = last known inventory quantity at start of new business day                 = 200 tomatoes (ordered the previous day for next day delivery) + 10 tomatoes on-hand (carryover from previous day)                                   = 210 tomatoes on-hand at start of business day
comparing, by the computerized order management system, the threshold inventory quantity of the product with the difference between the last known inventory quantity and the order quantity;
Rejection is based on the teachings and rationale applied to claim 8 and as further taught and suggested by Anderson-Koch.
Example 1: One salad purchased by customer
Threshold inventory quantity (Y) <? Z – X
Y (200 tomatoes) <? Z (210) – X (2)
200 < 208 indicating there is no shortfall 
Example 2: Six salads purchased by customer
Y (200 tomatoes) >? Z (210 tomatoes) – X (12 tomatoes);
200 >? 210-12 
200 > 198 indicating a shortfall
Please Note: The calculations produce a binary result, shortfall or no shortfall. It is notoriously old and well-known in the computer programming arts to refer to a binary bit used to represent a condition, (e.g. True/False, Yes/No, On/Off, 1/0) as a flag. For example, a flag used to indicate a shortfall/ no shortfall can be defined to be shortfall = 1 and no shortfall = 0. In Bormaster for example, US 2002/0158751, when an item of the inventory is within the range of the field generated by the interrogator/reader, then the item's RFID transmits a signal modulated by the code.  The interrogator/reader receives the signal, retrieves the code and sends it to the DPU.  The DPU then sets the item's status flag to a "present" or "TRUE" condition.  If an item is moved of a location outside of the range of the interrogator/reader, then the DPU will set the item's status flag to an "absent" or "FALSE" condition due either to a loss of signal or due to a timeout event, see at least [0008]; [0017]; [0018].
performing, by the computerized order management system, an asynchronous reservation of the quantity of the product when the threshold inventory quantity is less than the difference between the last known inventory quantity and the order quantity, wherein an asynchronous reservation comprises the order processing system confirming the order to the user without waiting for the inventory management system to confirm the order;  Please note: This contingent step and any dependents based upon this contingent step is/are not in play based upon broadest reasonable interpretation of claim 8 consistent with the instant specification.
and performing, by the computerized order management system, a synchronous reservation of the quantity of the product when the threshold inventory quantity is greater than the difference between the last known inventory quantity and the order quantity, wherein a synchronous reservation comprises the order processing system confirming the order to the user only after the inventory management system confirms the order.
Rejection is based on the teachings and rationale applied to claim 8 and as further taught and suggested by Anderson-Koch. In Anderson-Koch’s Example 2, there is a calculated shortfall of tomatoes. In Anderson-Koch, a decision is made to notify the customer there is insufficient product in inventory to fulfill the order; however, the order can be confirmed by the system. Koch: see at least Fig. 6 (60, 62, 64, 66 (Yes), 70); [0033].
Regarding claim 9: Rejection is based on the teachings and rationale applied to claim 8 regarding synchronous reservation and as further taught and suggested by Anderson-Koch. In Anderson-Koch, a confirmation of the transaction is communicated to the customer, Koch: see at least Fig. 6 (80); 0034.
Regarding claim 10: Rejection is based on the teachings and rationale applied to claim 9 regarding synchronous reservation and as further taught and suggested by Anderson-Koch. In Anderson-Koch, client application executing on customer’s desktop computer receives notifications, Koch: see at least Fig. 2 (20, 32); Fig. 4 (20, 48); Fig 5 (20, 48); [0030].
Regarding claim 11: Rejection is based on the teachings and rationale applied to claim 9 regarding synchronous reservation and as further taught and suggested by Anderson-Koch regarding daily inventory count process, Anderson: see at least Fig. 3; 0013 (daily inventory count); [0041] (calculates inventory based on depletion of in-house items); [0042]; [0052]. Please note: Depletion of in-house items indicates successful reservation of the items.
Regarding claim 12: Rejection is based on the teachings and rationale applied to claim 8. Please note: This dependent claim is hinged on contingent asynchronous reservation step of claim 8.
Regarding claim 13: Rejection is based on the teachings and rationale applied to claim 8.
Regarding claim 14: Rejection is based on the teachings and rationale applied to claim 8.
Regarding claim 1: Rejection is based on the teachings and rationale applied to claim 8. Asynchronous reservation is a contingent process and any dependents based upon this contingent process is/are not in play based upon broadest reasonable interpretation of claim 1 consistent with the instant specification.
Regarding claims 2-6: Rejections are based on the teachings and rationale applied to claims 1, 8 and dependents of claim 1 reciting similar subject matter. Claim 5 is hinged on contingent asynchronous reservation process of claim 1.
Regarding claim 15: Rejection is based on the teachings and rationale applied to claim 8. Asynchronous reservation is a contingent process and any dependents based upon this contingent process is/are not in play based upon broadest reasonable interpretation of claim 15 consistent with the instant specification.
Regarding claims 14-20: Rejections are based on the teachings and rationale applied to claims 1, 15 and dependents of claim 1 reciting similar subject matter. Claim 18 Claim 5 is hinged on contingent asynchronous reservation process of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        September 11, 2021